

116 HR 3177 IH: National Defense Accelerator Network Act of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3177IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo modify the proof of concept commercialization program of the Department of Defense, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Defense Accelerator Network Act of 2019. 2.Modification of proof of concept commercialization program (a)Extension of programSection 1603(g) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2359 note) is amended by striking 2019 and inserting 2024.
 (b)Additional improvementsSection 1603 of such Act, as amended by subsection (a), is further amended— (1)in the section heading, by inserting of dual-use technology after commercialization;
 (2)in subsection (a)— (A)by inserting of Dual-Use Technology before Program; and
 (B)by inserting with a focus on priority defense technology areas that attract public and private sector funding, as well as private sector investment capital, including from venture capital firms in the United States, before in accordance;
 (3)in subsection (c)(4)(A)(iv), by inserting , which may include access to venture capital after award; (4)by striking subsection (d);
 (5)by redesignating subsection (e) as subsection (d); (6)by striking subsection (f); and
 (7)by adding at the end the following new subsection (e):  (e)AuthoritiesIn carrying out this section, the Secretary may use the following authorities:
 (1)Section 1599g of title 10 of the United States Code, relating to public-private talent exchanges. (2)Section 2368 of such title, relating to Centers for Science, Technology, and Engineering Partnerships.
 (3)Section 2374a of such title, relating to prizes for advanced technology achievements. (4)Section 2474 of such title, relating to Centers of Industrial and Technical Excellence.
 (5)Section 2521 of such title, relating to the Manufacturing Technology Program. (6)Section 225 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2359 note).
 (7)Section 1711 of such Act (Public Law 115–91; 10 U.S.C. 2505 note), relating to a pilot program on strengthening manufacturing in the defense industrial base.
 (8)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements..
				